Citation Nr: 1044671	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-23 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for nerve damage, left 
wrist.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a bilateral leg injury.

3.  Entitlement to service connection for residuals of a 
bilateral leg injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1958 to August 1961.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of October 2007 and December 2008 by the 
Department of Veterans Affairs (VA) Philadelphia, Pennsylvania, 
Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with 
the current claims.  The hearing was scheduled and subsequently 
held in July 2010.  The Veteran testified before the undersigned 
Veterans Law Judge (VLJ) and the hearing transcript is of record.  
At the time of the hearing, the record was left open for a period 
of 60 days to afford the Veteran an opportunity to submit medical 
nexus evidence in support of his new and material evidence claim 
for a bilateral leg injury.  The Veteran did not submit any 
additional evidence after the hearing.

The Veteran's claim of entitlement to service connection for 
nerve damage of the left wrist was previously before the Board in 
June 2008.  At that time, the Board remanded the Veteran's claim 
for the issuance of a statement of the case (SOC).  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  The RO issued the Veteran an 
SOC in connection with this claim in July 2008 and the Veteran 
timely perfected this appeal.

The issue of entitlement to service connection for residuals of a 
bilateral leg injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On July 20, 2010, prior to the promulgation of a decision in 
the appeal and on the record at the Travel Board hearing, the 
Veteran requested withdrawal of the appeal of entitlement to 
service connection for nerve damage, left wrist.

2.  The Board originally denied service connection for residuals 
of a bilateral leg injury in a decision dated June 2008.  The 
Veteran did not appeal the Board's decision and, therefore, the 
decision is final.  

3.  The evidence received subsequent to the Board's June 2008 
decision includes additional VA treatment records, private 
treatment records, lay statements, and hearing testimony; this 
evidence raises a reasonable possibility of substantiating the 
claim of service connection for residuals of a bilateral leg 
injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of entitlement to service connection for 
nerve damage, left wrist, are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The Board's June 2008 decision denying service connection for 
residuals of a bilateral leg injury is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2010).

3.  New and material evidence has been presented since the June 
2008 Board decision denying service connection for residuals of a 
bilateral leg injury; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Nerve Damage, Left Wrist

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the Veteran or by his authorized 
representative.  Id.  On July 20, 2010, prior to the promulgation 
of a decision in the appeal and on the record at the Travel Board 
hearing, the Veteran requested withdrawal of the appeal of 
entitlement to service connection for nerve damage, left wrist.  
See also, July 2010 statement (written request of withdrawal of 
the Veteran's left wrist claim).  Hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review this 
appeal and it is dismissed.
 
II.  New and Material Evidence Claim

The Veteran originally filed a claim of entitlement to service 
connection for residuals of a bilateral leg injury in July 2003.  
The RO denied the Veteran's claim by way of a January 2004 rating 
decision on the grounds that although the Veteran was treated in 
service for a right leg contusion, there was no evidence of a 
permanent or residual bilateral leg disability.  The Veteran was 
notified of this decision and timely perfected an appeal.  

The Veteran's claim subsequently went before the Board in June 
2008.  The Board denied the Veteran's service claim on the 
grounds that there was no competent medical evidence linking the 
currently diagnosed bilateral leg disability, to include 
arthritis, to the Veteran's period of active military service.  
The Veteran was notified of this decision and provided his 
appellate rights, but he did not appeal.  Therefore, the Board's 
June 2008 decision is final.  

Most recently, the Veteran sought to reopen his service 
connection claim for residuals of a bilateral leg disability in 
September 2008.  The RO denied the Veteran's claim to reopen in 
the December 2008 rating decision currently on appeal because the 
RO found that the Veteran failed to submit new and material 
evidence in support of the claim.  Specifically, the RO found no 
evidence that a chronic bilateral leg condition was related to 
his period of active military service.  The Veteran was notified 
of this decision and timely perfected this appeal.   

With a claim to reopen filed on or after August 29, 2001, such as 
this, "new" evidence is defined as evidence not previously 
submitted to agency decision-makers and "material" evidence as 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2010).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial and must 
raise a reasonable probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a progression 
of the prior diagnosis, a correction of an error in diagnosis, or 
the development of a new and separate condition.  Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  The Veteran's current claim of 
service connection for residuals of a bilateral leg disability is 
based on the same factual basis that was of record when the 
previous claim was last decided on the merits.  Thus, new and 
material evidence is necessary to reopen the claim.

The evidence received subsequent to the June 2008 Board decision 
is presumed credible for the purposes of reopening a claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Regardless of the RO's actions, the Board 
must still determine de novo whether new and material evidence 
has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  The Board finds that new and material evidence has been 
received.  The evidence of record at the time of the June 2008 
Board decision consisted of the Veteran's service treatment 
records (STRs), VA treatment records, and private treatment 
records.  The evidence now of record includes additional VA and 
private treatment records, lay statements, and hearing testimony.
  	
As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for residuals of a bilateral 
leg disability was previously denied because the evidence did not 
show that a current disability was incurred in or aggravated by 
his active military service.

Associated with the claims file is a statement from a VA 
neurologist dated February 2010.  In particular, this neurologist 
evaluated the Veteran since March 2004 for complaints of 
intermittent swelling and occasional sharp pain in the lower part 
of both thighs and upper part of the knees.  According to this 
neurologist, a recent magnetic resonance imaging (MRI) scan of 
the right knee and thigh showed a Grade I strain of the rectus 
femoris muscle, moderate to large effusion of the right knee with 
distension of the supra patellar bursa, and oblique tear of the 
posterior horn of the medial meniscus. The neurologist also noted 
that the Veteran reported being injured in service in 1959 when a 
truck bumper pinned his thighs.  The Veteran recalled suffering 
bruising from this incident and he was purportedly placed on 
light duty for four days.  With regard to the etiology of the 
Veteran's current symptoms, the neurologist stated:

[[t]he Veteran] was concerned that his 
current symptoms could be related to the 
described injury in 1959.  While I would 
consider this a possibility, I cannot be 
certain especially as current symptoms 
were reported only for 4-5 years prior to 
3/04 visit.  Perhaps Orthopedic Specialty 
would be able to address this better.

The Veteran also testified before the undersigned VLJ in July 
2010.  Specifically, the Veteran attributed his currently 
diagnosed bilateral leg disability to an in-service crush injury 
to the legs and thighs.  The Veteran reported a continuity of 
symptoms since this incident.
Presuming the credibility of the evidence for the sole purpose of 
determining whether the claim of entitlement to service 
connection for residuals of a bilateral leg injury should be 
reopened, the Board concludes that the evidence described above 
constitutes new and material evidence sufficient to reopen the 
Veteran's claim.  The February 2010 VA neurologist, in 
particular, indicated that the currently diagnosed symptoms could 
be related to the in-service accident.  This evidence raises a 
reasonable possibility of substantiating the claim of service 
connection for residuals of a bilateral leg injury.  Thus, the 
claim is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for residuals of a bilateral leg injury has 
been presented; to this extent, the appeal is reopened.


REMAND

The Board has reopened the Veteran's claim of entitlement to 
service connection for residuals of a bilateral leg injury.  The 
Veteran contends that he sustained a bilateral leg disability in 
service when he was pinned against a wall by a three-quarter ton 
truck while stationed in Germany.  The Veteran testified before 
the undersigned Veterans Law Judge (VLJ) in March 2008 that his 
knees "blew up" as a result of this incident and that he was 
unable to walk for a period of days.  The Veteran reported having 
swelling in his knees and thighs since this incident as well as 
difficulty with prolonged sitting or standing.  Following 
discharge from service, the Veteran testified that he did not 
have problems with his knees "right away."

STRs associated with the veteran's claims file showed that he was 
afforded a clinical evaluation and physical examination in August 
1958 prior to entering service.  The clinical evaluation was 
normal and no leg disabilities were noted at that time.  The 
Veteran reported to sick call in March 1960 with a "right leg" 
while stationed in Germany.  The impression was 
contusion/hematoma of the right leg.  The Veteran was placed on 
light duty profile for a period of 48 hours and prescribed 
"local heat."  No references to a crush injury or being hit by 
a truck were noted in the treatment report. 

The Veteran was also treated on separate occasions in service for 
muscle spasms in the right lower quadrant as well as irritation 
of the Achilles tendons.  He was also afforded a clinical 
evaluation and physical examination in July 1961 prior to 
discharge from service.  The clinical evaluation was normal and 
no leg disabilities were noted at that time.  The veteran 
described his health as "excellent."  No references to a crush 
injury or being hit by a truck were noted in the separation 
examination report.

Subsequent VA treatment records showed diagnoses of "multiple 
vague injuries," including a brief experience of swelling or 
cramping of the anterior thighs bilaterally while walking.  See 
March 2004 examination report.  In October 2004, a private 
physician diagnosed the Veteran as having degenerative joint 
disease (DJD)/osteoarthritis of the knees.  The examiner also 
noted that the Veteran had internal derangement of the left knee.  
An MRI of the Veteran's right knee was interpreted to show 
"Joint effusion.  Probable plica.  Torn medial meniscus."

VA also has a duty to assist veterans to obtain evidence needed 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran has not been 
afforded a VA examination in this case.  Accordingly, the Veteran 
should be provided a VA examination in light of the evidence 
described above to determine the nature and etiology of the 
claimed bilateral leg injury residuals and their relationship to 
service, if any.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); see also, Bell v. Derwinski, 2 Vet. App. 611 
(1992). Therefore, the RO should request all VA medical records 
pertaining to the Veteran that are dated from February 20, 2010 
to the present.

The Veteran should also be provided with a duty-to-inform notice 
regarding his reopened claim for service connection that complies 
with the Veterans Claims Assistance Act (VCAA).  Thus, the RO 
should provide the Veteran with complete VCAA notification and 
inform him of the type of information and evidence needed to 
substantiate a service connection claim for residuals of a 
bilateral leg injury on direct and presumptive bases.  The 
Veteran should also be provided with the information and evidence 
needed to establish a disability rating and effective date for 
the disability on appeal pursuant to  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send a duty-to-inform notice to the 
Veteran pursuant to the Veterans Claims 
Assistance Act.  The notice letter must 
provide information about the type of 
evidence necessary to establish service 
connection for residuals of a bilateral leg 
injury on direct and presumptive bases.  The 
Veteran should also be provided with the 
information and evidence needed to establish 
a disability rating and effective date for 
the disability on appeal pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Attempt to obtain relevant VA medical 
treatment records pertaining to the Veteran 
that date from February 20, 2010.  

3.  After the above development is completed, 
make arrangements with the appropriate VA 
medical facility for the Veteran to undergo a 
VA joints examination to determine the nature 
and etiology of the Veteran's bilateral leg 
injuries.  The claims folder must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

In particular, the examiner is asked to 
indicate whether the Veteran's currently 
diagnosed bilateral leg injuries, to include 
DJD/osteoarthritis, internal derangement 
(left knee), and torn meniscus (right knee), 
as well as any other disabilities diagnosed 
on examination, are at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's period of active 
service, and in particular, to the reported 
in-service injury.  The examiner must 
consider the Veteran's reports of a 
continuity of bilateral leg problems since 
service in offering the opinion.  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  Thereafter, the RO should ensure that the 
development above has been completed in 
accordance with the remand instructions and 
then readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


